Citation Nr: 0012946	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  94-49 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
rheumatoid arthritis.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1963 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated July 14, 1999, which vacated an 
April 1998 Board decision and remanded the issues on appeal 
for further development.  The matter arose from a September 
1994 rating decision by the Boise, Idaho, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


REMAND

In its July 1999 order the Court granted a motion to vacate 
and remand the issues on appeal.  The joint motion for 
remand, citing Bolton v. Brown, 8 Vet. App. 185 (1995), noted 
the April 1998 Board decision did not fully comply with its 
duty to assist the incarcerated appellant.  It was further 
noted that as the January 1997 Board remand order requested 
an examination be conducted, VA should have made additional 
efforts to send a VA doctor to prison to conduct the 
examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the Board finds additional development is 
required.  A November 1999 letter from the veteran's 
representative noted the appellant's new mailing address; it 
is not clear whether the veteran is still incarcerated.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should make another attempt to 
afford the veteran a VA physical 
examination to determine the extent and 
severity of his rheumatoid arthritis, 
after ascertaining if the veteran remains 
incarcerated.  If the veteran remains 
incarcerated, an attempt to send a fee 
basis or VA examiner to the veteran's 
place of incarceration should be made.  
The RO must document all efforts to 
conduct the examination or obtain the 
requested evidence.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examiner.  The examiner should conduct 
any additional tests or studies necessary 
for an adequate examination.

The examiner should state whether the 
veteran's rheumatoid arthritis is active 
or inactive.  If the disorder is 
inactive, the examiner should specify 
which joints are affected by limitation 
of motion and report the range of motion 
for each affected joint in degrees.  The 
examiner is requested, to the extent 
possible, to distinguish any disability 
manifest as a result of rheumatoid 
arthritis from orthopedic disability 
clearly due to post service disease or 
injury.  A complete rationale should be 
reported for any opinion provided.

2.  Thereafter, the RO should review the 
record to ensure that the above requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested medical opinion is 
responsive to and in compliance with the 
directives of this remand.

3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal, 
considering all applicable laws and 
regulations.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


